— Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Lange, J.), rendered February 15, 1985, convicting him of robbery in the first degree (two counts), assault in the first degree (two counts), criminal possession of a weapon in the third degree, grand larceny in the third degree, criminal possession of stolen property in the second degree, and operating a motor vehicle while under the influence of alcohol (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The error now alleged by the defendant, a denial of his right to confront adverse witnesses, was not raised in the *839court of first instance, where counsel objected only to the good-faith basis of the challenged cross-examination questions. The issue was therefore not preserved for appellate review (see, CPL 470.05 [2]; People v Qualls, 55 NY2d 733).
We have examined the defendant’s other contentions, and they are without merit. Rubin, J. P., Lawrence, Eiber and Spatt, JJ., concur.